DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 2, 2022 has been entered.
Claims 1-11 are pending.
Claims 1, 3, 10, and 11 have been amended.
Claims 1-11 are rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910107348.3, filed on February 2, 2019.  Since an English translation of the document has now been provided by Applicant, the priority request is granted.
	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2021 was filed before the mailing of a first Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97, has been considered by the Examiner.
Two additional IDSs were submitted on July 12, 2022 and September 2, 2022 and both have been considered by the Examiner.  The September 2, 2022 IDS appears to be a duplicate of the July 31, 2021 IDS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 10, and 11,
	The claims recite the phrase “wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node, so as to indicate that the first node transfers messages to other nodes.”  It is not clear what is meant by the highlighted phrase, because the claims do not specifically recite what element does the indicating in the phrase “so as to indicate.”
Regarding Claims 2-9,
Because the claims depend from rejected base Claim 1, they are also rejected.	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Przygienda et al. (US 2018/0183706 A1, hereinafter referred to as Przygienda).
Regarding Claims 1 and 11,
Przygienda teaches:
	“carrying a leaf-transfer capability identifier in a routing in fat tree (RIFT) protocol” (paragraphs [0020], [0036]).  [The invention describes various apparatuses,
systems, and methods for distributing routing-protocol information propagating link-state information only towards the spines in a fat-tree network and distance-vector information only towards the leaves in the fat -tree network ([0020]).  Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, such as a HELLO packet from the Open Shortest Path First (OSPF) routing protocol, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node ([0036]).]
so as to indicate that the first node transfers messages to other nodes, wherein the first node is a leaf node.
“wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node” (paragraph [0037]; fig. 2, elements 202, 204, 212, 222, 224; fig. 4, elements 402, 404, 406, 408).  [Spine 202, spine 204, leaf 222, and leaf 224 periodically send neighbor advertisements 402, 404, 406, and 408, respectively, to node 212; and receiving module 106, as part of node 212, receives neighbor advertisements 402, 404, 406, and 408; neighbor advertisement 402 includes an identifier of spine 202 and the preconfigured level 2 of spine 202; neighbor advertisement 404 includes an identifier of spine 204 and the preconfigured level 2 of spine 204; neighbor advertisement 406 includes an identifier of leaf 222 and the preconfigured level 0 of leaf 222; and neighbor advertisement 408 includes an identifier of leaf 224 and the preconfigured level 0 of leaf 224.]  (NOTE:  Node 212 is equivalent to the “first node” and since the neighboring nodes can send advertisements to each other, their identifiers are equivalent to “the leaf-transfer capability identifier.”)
“so as to indicate that the first node transfers messages to other nodes” (paragraph [0027]; fig. 2, elements 212, 222).  [One or more of modules cause node 212 to transmit southbound routing-protocol packets from node 212 to leaf 222 based on the adjacency relationship, and node 212 receives from leaf 222, a neighbor advertisement that includes a preconfigured level of leaf 222.]
“wherein the first node is a leaf node” (paragraph [0027]).  [Node 212 receives from leaf 222, a neighbor advertisement that includes a preconfigured level of leaf 222.]  (NOTE: When node 222 transmits to node 212, leaf 222 “the first node is a leaf node.”)
“A storage medium storing a computer program thereon, wherein the computer program, when executed by a processor, causes the method of claim 1 to be implemented” as recited in Claim 11, (paragraph [0066]).  [System memory represents any type or form of volatile or non-volatile storage device or medium capable of storing data and/or other computer-readable instructions.]
Regarding Claim 2,
Przygienda teaches all the limitations of parent Claim 1.
Przygienda teaches:
“establishing a neighbor relation between two leaf nodes carrying the leaf-transfer capability” (paragraph [0036]).  [Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node.]
“wherein in response to all the leaf nodes in a subnet of the network supporting the leaf-transfer capability, a current link, which is an east-west link, supports the leaf-transfer capability” (paragraphs [0039]).  [Each of a node's adjacency relationships may be one of three types, including an east/west adjacency relationships, where an adjacency relationship between two nodes is used to determine how to exchange routing information between the two nodes, and an adjacency relationship between two nodes whose preconfigured levels are equal is considered as an east/west adjacency relationship by both nodes.]  (NOTE: The routing information is equivalent to the “current link.”)
Regarding Claim 10,
Przygienda teaches:
	“A protocol processing apparatus, comprising: a processing module configured to carry a leaf-transfer capability identifier in a routing in fat tree (RIFT) protocol,” (paragraphs [0020], [0036]).  [The invention describes various apparatuses, systems, and methods for distributing routing-protocol information propagating link-state information only towards the spines in a fat-tree network and distance-vector information only towards the leaves in the fat -tree network ([0020]).  Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, such as a HELLO packet from the Open Shortest Path First (OSPF) routing protocol, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node ([0036]).]
“wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node” (paragraph [0037]).  [Spine 202, spine 204, leaf 222, and leaf 224 periodically send neighbor advertisements 402, 404, 406, and 408, respectively, to node 212; and receiving module 106, as part of node 212, receives neighbor advertisements 402, 404, 406, and 408; neighbor advertisement 402 includes an identifier of spine 202 and the preconfigured level 2 of spine 202; neighbor advertisement 404 includes an identifier of spine 204 and the preconfigured level 2 of spine 204; neighbor advertisement 406 includes an identifier of leaf 222 and the preconfigured level 0 of leaf 222; and neighbor advertisement 408 includes an identifier of leaf 224 and the preconfigured level 0 of leaf 224.]  (NOTE:  Node 212 is equivalent to the “first node” and since the neighboring nodes can send advertisements to each other, their identifiers are equivalent to “the leaf-transfer capability identifier.”)
“so as to indicate that the first node transfers messages to other nodes” (paragraph [0027]; fig. 2, elements 212, 222).  [One or more of modules cause node 212 to transmit southbound routing-protocol packets from node 212 to leaf 222 based on the adjacency relationship, and node 212 receives from leaf 222, a neighbor advertisement that includes a preconfigured level of leaf 222.]
“wherein the first node is a leaf node” (paragraph [0027]).  [Node 212 receives from leaf 222, a neighbor advertisement that includes a preconfigured level of leaf 222.]  (NOTE: When node 222 transmits to node 212, leaf 222 “the first node is a leaf node.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
          Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Przygienda et al. (US 2018/0183706 A1, hereinafter referred to as Przygienda) in view of T. Przygienda et al., Ed. ("RIFT: Routing in Fat Trees,” Juniper Networks, draft-przygienda-rift-05, issued on April 10, 2018, pp. 1-23, hereinafter referred to as Przygienda-2).
Regarding Claim 3,
Przygienda teaches all the limitations of parent Claim 1.
Przygienda teaches:
“thereby determining the second node to be a leaf node and enabling a leaf-transfer function by the second node” (paragraph [0036]).  [Each node in the network periodically broadcasts neighbor advertisements to its neighbor nodes to which the node is directly connected, and the receiving module of a specific node, periodically receives the neighbor advertisements from the node's neighbors in the form of a routing protocol packet, which enables the node's neighbors to discover the node and  information about the node, including an identifier of the node, the node's preconfigured level, and any other information that describes the node.]
Przygienda does not teach:
“in response to a second node in the network receiving only a link information element (LIE) message of a leaf level and enables the leaf-transfer capability,.” 
Przygienda-2 teaches:
“in response to that a second node in the network receives only a link information element (LIE) message of a leaf level and enabling the leaf-transfer capability” (section 4.2.2).  [Link (Neighbor) Discovery (LIE Exchange) happens over well-known administratively locally scoped IPv4 multicast address [RFC2365] or link-local multicast scope for IPv6 [RFC 4291] and SHOULD be sent with a TTL of 1 to prevent RIFT information reaching beyond a single L3 next-hop in the topology; LIEs are exchanged over all links running RIFT.]
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of LIE messages sent between leaf nodes, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information from one leaf node to another, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 4,
Przygienda in view of Przygienda-2 teaches all the limitations of parent Claim 3.
Przygienda teaches:
“wherein determining the second node to be the leaf node and enabling the leaf-transfer function by the second node comprises at least one of: determining the second node to be the leaf node through configuration information, and enabling the leaf-transfer function by the second node; and determining the second node to be the leaf node in a learning mode, and enabling the leaf-transfer function by the second node” (paragraphs [0036], [0037], [0039]; fig. 2, elements 202, 204, 212, 222, 224; fig. 4, elements 402, 404, 406, 408).  [A neighbor advertisement includes an identifier of the node, the node's preconfigured level, and any other information that describes the node ([0036]).  As an example, spine 202, spine 204, leaf 222, and leaf 224 may periodically send neighbor advertisements 402, 404, 406, and 408, respectively, to node 212; and receiving module 106 may, as part of node 212, receive neighbor advertisements 402, 404, 406, and 408 ([0037]).  The determining module, as part of a node, compares the preconfigured level of the node to the preconfigured levels of the node's neighbors in order to identify one or more nodes with which the node has an adjacency relationship between two nodes to determine how to exchange routing information between the two nodes ([0039]).]  (NOTE: The determining module looks at the preconfigured information to “determine the second node to be the leaf node through configuration information.”)
Regarding Claim 5,
Przygienda teaches all the limitations of parent Claim 2.
Przygienda teaches:
“flooding, by the leaf node, node topology information … on the link supporting the leaf-transfer capability, so that a neighbor node of the leaf node learns topology status information of the leaf node” (paragraph [0044]).  [Conventional link-state routing protocols cause every other node in the network to flood north and south each received link-state packet such that the link-state packets of each node in the network are propagated to every other node in the network, providing each node in the network a complete picture of the network's topology.]
Przygienda does not teach:
“node topology information element (Node TIE).” 
Przygienda-2 teaches:
“node topology information element (Node TIE)” (page 7]).  [A "Node Topology Information Element (TIE)" contains all neighbors the node discovered and information about node itself.
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of topology information element (TIE) to provide information about the nodes, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information regarding the leaf node, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 6,
Przygienda teaches all the limitations of parent Claim 2.
Przygienda teaches:
“flooding, by the leaf node, local prefix information of the leaf node on the link supporting the leaf-transfer capability …” (paragraph [0044]).  [Conventional link-state routing protocols cause every other node in the network to flood north and south each received link-state packet such that the link-state packets of each node in the network are propagated to every other node in the network, providing each node in the network a complete picture of the network's topology.]
Przygienda does not teach:
“via a prefix topology information element (Prefix TIE).” 
Przygienda-2 teaches:
“via a prefix topology information element (Prefix TIE)” (page 7; section 4.2.3.2).  [A "Prefix Topology Information Element (TIE)" contains all prefixes directly attached to the node in case of a N-TIE, and in case of S-TIE the necessary default and de-aggregated prefixes the node passes southbound (page 7).  The N-TIEs hold all of the node's adjacencies, local prefixes and northbound policy-guided prefixes while the S-TIEs hold only all of the node's adjacencies and the default prefix with necessary
disaggregated prefixes and southbound policy-guided prefixes (section 4.2.3.2).]
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of Prefix TIEs to store leaf information, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information regarding the leaf node, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Regarding Claim 7,
Przygienda teaches all the limitations of parent Claim 2.
Przygienda teaches:
“flooding, by the leaf node with a northbound neighbor node, a prefix learned from a prefix southbound topology information element (Prefix S-TIE) of the neighbor node of the leaf node on the link supporting the leaf-transfer capability via a Prefix TIE” (paragraphs [0030], [0044]).  [The term "prefix" refers to any Internet Protocol (IP) address and/or subnet mask that defines a network destination to which data may be routed; prefixes are stored in a node's routing table, and each may be associated with one or more next-hop nodes through which the prefix may be reached ([0030]).  Conventional link-state routing protocols cause every other node in the network to flood north and south each received link-state packet such that the link-state packets of each node in the network are propagated to every other node in the network, providing each node in the network a complete picture of the network's topology ([0044]).]
Przygienda does not teach:
“a prefix southbound topology information element (Prefix S-TIE)” and “a Prefix TIE.” 
Przygienda-2 teaches:
“a prefix southbound topology information element (Prefix S-TIE)” and “a Prefix TIE” (page 7; section 4.2.3.2).  [A "Prefix Topology Information Element (TIE)" contains all prefixes directly attached to the node in case of a N-TIE, and in case of S-TIE the necessary default and de-aggregated prefixes the node passes southbound (page 7).  The N-TIEs hold all of the node's adjacencies, local prefixes and northbound policy-guided prefixes while the S-TIEs hold only all of the node's adjacencies and the default prefix with necessary disaggregated prefixes and southbound policy-guided prefixes (section 4.2.3.2).]
Both Przygienda and Przygienda-2 teach networks with routing in fat trees (RIFT) in which leaf nodes transmit information to other leaf nodes, and those systems are comparable to that of the instant application.  Because the two cited references are analogous to the instant application, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include in the Przygienda disclosure, the use of Prefix TIEs to store leaf information, as taught by Przygienda-2.  Such inclusion would have provided an additional useful way to transmit information regarding the leaf node, and would have been consistent with the rationale of combining prior art elements according to known methods to yield predictable results to show a prima facie case of obviousness (MPEP 2143(I)(A)) under KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   Claim 8 contains the allowable subject matter not found in the prior art, which recites “routing computation of routing in fat tree shortest path first (RIFT SPF).”   The allowable subject matter for Claim 9 is “the route contains an egress interface and a next hop pointing to the northbound neighbor as well as an egress interface and a next hop pointing to an east-west neighbor, the egress interface and the next hop pointing to the northbound neighbor.”

Response to Arguments
Applicant's arguments filed September 2, 2022 have been fully considered. 
Regarding the introductory remarks, Applicant begins by arguing as follows:
Claims 1-11 are presently pending, with claims 1 and 10 being independent. Claims 1-3, 10 and 11 are currently amended.  
It should be noted that Claim 11 has been interpreted as being an independent claim, not a dependent claim, since it begins by reciting “A non-transitory storage medium …”  Although it refers back to the method of Claim 1, it is recited in a manner of an independent claim.  A typical dependent claim would begin with the phrase “The method of Claim 1, …” and then recite the additional subject matter.  To remove any confusion to the public, Applicant might consider directly including all the steps of the process, rather than merely reciting “causes the method of claim 1 to be implemented.”
Regarding the priority, Applicant argues as follows:
As required by the Examiner, the English translation of the prior filed CN Application No. 201910107348.3 is currently provided and enclosed herewith.  
Examiner appreciates Applicant’s filing of the required English translation of the priority document.  After reviewing the translation, Examiner has thereby acknowledged the validity of the priority date of February 2, 2019.
Regarding the Claim Objections, Applicant argues as follows:

Claims 1 and 10-11 are currently amended as suggested by the Examiner to eliminate the informalities. 

Examiner agrees and the objections have been withdrawn based on the amendments.
Regarding the Rejection under 35 U.S.C. &101, Applicant argues as follows:

Claim 11 is rejected under 35 U.S.C. 101, because the claimed invention is directed to non-statutory subject matter. 

Applicants traverse the rejection. Applicants respectfully submit that claim 11 is amended to recite "a non-transitory storage medium" to cover only statutory subject matter, and thus rendering the rejection moot. Accordingly, Applicants respectfully request reconsideration and withdrawal of the rejection. 

Examiner agrees and the rejection has been withdrawn.
Regarding the Rejection under 35 U.S.C. &112, Applicant argues as follows:

Claims 2-3 and 7 are rejected under 35 U.S.C. §112(b) or 35 U.S.C. §112(pre-AIA ) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applicants subject to pre-AIA  35 U.S.C. §112, the applicant), regards as the invention. 
Applicants respectfully traverse the rejections. 
Applicants respectfully submit that expressions of claims 2-3 are currently amended for clarity without any amendment to the technical solution of claims 2-3, that is, the protection scope of claims 2-3 is unchanged. 
For claim 7 referring to claim 2, claim 2 defines a link, which is an east-west link, supporting the leaf-transfer capability, and claim 7 defines that the leaf node with a northbound neighbor node floods a prefix learned from a prefix southbound topology information element (Prefix S-TIE) of the neighbor node of the leaf node on the link supporting the leaf-transfer capability via a Prefix TIE, and thus claim 7 is based on claim 2. That is, claim 7 is not confusing and is clear.

Examiner agrees and the rejections have been withdrawn.  Although Claim 7 was originally confusing because the recitation of the “northbound” and “southbound” directions of the recited “flooding” in light of the “east-west link” recited in Claim 2, the removal of the “east-west link” in Claim 2 clarifies Claim 7.  However, Applicant should take note of the new rejection under 35 U.S.C. &112 of Claims 1-11 with respect to the unclear terminology “so as to indicate” recited in independent Claims 1, 10, and 11.
Regarding the Rejection under 35 U.S.C. &102, Applicant argues as follows:

Claims 1-2 and 10-11 stand rejected under 35 U.S.C. §102(a) as being anticipated by U.S. Patent Application Publication No. 20180183706 Al (hereinafter "Przygienda"). 

Applicants respectfully traverse the rejections. 

For a reference to anticipate an invention, all of the elements of that invention must be present in the reference. The test for anticipation under section 102 is whether each and every element as set forth in the claim is found, either expressly or inherently, in a single prior art reference. Verdegaal Bros. v. Union Oil Co. of California, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987); MPEP §2131. The identical invention must be shown in as complete detail as is contained in the claim. Richardson v. Suzuki Motor Co., 9 USPQ2d 1913, 1920 (Fed. Cir. 1989); MPEP §2131. 
Claim 1 recites, in relevant part, the following: 

A protocol processing method, comprising: carrying a leaf-transfer capability identifier in a routing in fat tree (RIFT) protocol, wherein the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf-transfer capability identifier supports other leaf nodes within a network to access the network through the first node, so as to indicate that the first node transfers messages to other nodes, wherein the first node is a leaf node. (emphasis added) 

Applicants respectfully submit that amended independent claim 1 clearly defines that the leaf-transfer capability identifier is configured to indicate that a first node that carries the leaf- transfer capability identifier supports other leaf nodes within a network to access the network through the first node, so as to indicate that the first node transfers messages to other nodes, wherein the first node is a leaf node. 
The amendments to independent claim 1 are based on following descriptions of the present application, and in particular, the underlined descriptions in the publication of the present application. 

[0051] The embodiment of the disclosure includes the following technical solution: adding the leaf-transfer capability identifier to the RIFT protocol, and the leaf node carrying such identifier to represent supporting other leaf nodes to access a network through this leaf node. This capability identifier is carried in LIE and NODE TIE messages.

enum Hierarchy Indications {
leaf_only - 0,
leaf_ only and_ leaf_ 2_ 1eaf_ procedures - 1,
top_ of_ fabric - 2,
leaf_ transfer = 3, representing that this node
transfers messages to other nodes;
}

(0053] It should be noted that, the limitation of leaf_transfer=3 in this embodiment of the disclosure is merely used as an implementation of the embodiment, and any other reasonable value may be used according to the actual situation. It may be appointed that what value of the leaf_transfer represents the first node that carries the leaf-transfer capability identifier supports other leaf nodes within the network to access the network through the first node.

That is, in amended independent claim 1, the first node (i.e., leaf node) that carries the leaf-transfer capability identifier transfers messages to other nodes, and thus supports other leaf nodes within a network to access the network through the first node. 

The cited reference Przygienda fails to disclose or teach a leaf node that transfers messages to other nodes, let alone a leaf-transfer capability identifier indicating that a first node (i.e., leaf node) transfers messages to other nodes. 

Although the Examiner alleged that the node 212 in Przygienda is equivalent to the first node of claim 1, obviously, the node 212 in Przygienda is not a leaf node. 

For at least the above reasons, Applicants submit Przygienda fails to disclose each and every feature of amended independent claim 1. Further, amended independent claim 10 includes technical features corresponding those in amended independent claim 1, and claims 2 and 11 depend from claim 1 directly and thus incorporate all of the features contained therein. As such, claims 2 and 10-11 are allowable for at least the same reasons as claim 1. Therefore, claims 1-2 and 10-11 are not anticipated by the cited reference Przygienda. Accordingly, Applicants respectfully request reconsideration and withdrawal of the rejection. 
 

Examiner respectfully disagrees.  It should first be noted that the recitation of the phrase “so as to indicate …” is confusing to the public, given that the element doing the indicating is not directly specified, thus resulting in a rejection under 35 U.S.C. &112(b).  Secondly, Przygienda does teach “so as to indicate that the first node transfers messages to other nodes, wherein the first node is a leaf node,” as is outlined in the present office action.  As disclosed in paragraph [0027], the leaf node 222 transmits a neighbor advertisement that includes a preconfigured level of leaf 222 to node 212, and in that case leaf node 222 is equivalent to the “first node.”   Therefore, Claims 1, 10, and 11 remain as rejected under 35 U.S.C. &102.
Regarding the Rejection under 35 U.S.C. &103, Applicant argues as follows:

Claims 3-7 stand rejected under 35 U.S.C. §103 as being unpatentable over Przygienda in view of T. Przygienda et al., Ed. ("RIFT: Routing in Fat Trees," Juniper Networks, draft- przygienda-rift-05, issued on April 10, 2018, pp. 1-23) (hereinafter "Przygienda-2"). 

Applicants traverse the rejection. To establish an obviousness rejection under 35 U.S.C. §103(a), four factual inquiries must be examined: (a) determining the scope and contents of the prior art; (b) ascertaining the differences between the prior art and the claims in issue; (c) resolving the level of ordinary skill in the pertinent art; and (d) evaluating evidence of secondary consideration. Graham v. John Deere, 383 U.S. 1, 17-18 (1966). In view of these four factors, the analysis supporting a rejection under 35 U.S.C. §103(a) should be made explicit, and should "identify a reason that would have prompted a person of ordinary skill in the relevant field to combine the [prior art] elements" in the manner claimed. KSR Int'l. Co. v. Teleflex, Inc., 127 S. Ct. 1727, 1741 (2007). Furthermore, even if the prior art may be combined, there must be a reasonable expectation of success, and the reference or references, when combined, must disclose or suggest all of the claim limitations. See In re Vaeck, 947 F.2d 488, 20 USPQ2d 1438 (Fed. Cir. 1991). Applicants submit the cited references fail to disclose all of the features of amended independent claim 1 and therefore do not obviate the present subject matter. 

As mentioned above with respect to novelty, Applicants respectfully submit Przygienda fails to disclose each and every feature of amended independent claim 1. Specifically, Przygienda fails to disclose a leaf node that transfers messages to other nodes, and a leaf-transfer capability identifier indicating that a first node (i.e., leaf node) transfers messages to other nodes, as that defined by amended independent claim 1. 

The cited reference Przygienda-2 also fails to disclose or teach a leaf node that transfers messages to other nodes, let alone a leaf-transfer capability identifier indicating that a first node (i.e., leaf node) transfers messages to other nodes, as that defined by amended independent claim 1. 

Therefore, one skilled in the art would not be motivated to arrive at the presently claimed subject matter from the teachings of Przygienda and Przygienda-2. In view of the foregoing remarks, Applicants submit that Przygienda and Przygienda-2 both fail to disclose or suggest all of the features of amended independent claim 1. Further, amended independent claim 10 includes technical features corresponding those in amended independent claim 1, and claims 2-9 and 11 depend either directly or indirectly from claim 1, and therefore are allowable for at least the same reasons, as well as for the additional features recited therein. Accordingly, Applicants respectfully request reconsideration and withdrawal of the rejection.

Examiner respectfully disagrees, and the argument is moot.  Since Przygienda discloses that a leaf node transfers messages to other nodes, Claims 1, 10, and 11 remain as rejected under 35 U.S.C. &102.  Therefore, Claim 3-7 remain as rejected under 35 U.S.C. &103. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHYLLIS A BOOK whose telephone number is (571)272-0698. The examiner can normally be reached M-F 10:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHYLLIS A BOOK/Primary Examiner, Art Unit 2454